McOLELLAN, J.
The trial court did not err in re* ceiving evidence of the fact that when Dunning and others, who were looking for the property alleged to have been stolen, proposed to search the defendant’s corn crib, which was locked, the defendant said the key had been lost or mislaid. It was shown that, although none of the party had a search warrant, the defendant made no objection to his residence being searched, nor, after this, to his crib being entered, by removing a plank from the door, and searched. The fact in question, therefore, that he said — whether falsely or not is not made to appear — that the key to the crib had been lost or mislaid, was of the res gestae of the broader general fact, itself confessedly competent, of the search resulting in the finding, hid away in the crib, of the stolen property, and admissible as such, and cannot, in our opinion, be brought within the principle of exclusion laid down in Murdock v. State, 68 Ala. 567, in respect of evidence that a defendant asserted the constitutional immunity of his premises from unauthorized search.
Affirmed.